


 

Exhibit 10.35

 

VIA EMAIL

 

February 25, 2009

 

THQ, INC.

29903 Agoura Road

Agoura Hills, CA 91301

Attn:  Mr. Jim Kennedy

 

Re:    Game Publishing for Nintendo DSi

 

Dear Nintendo DS Publisher:

 

As you know, your company (the company to whom this letter is addressed,
hereafter referred to as “Publisher”) is party to that certain Confidential
License Agreement for Nintendo DS (Western Hemisphere) with Nintendo of America
Inc. (the “License Agreement”).  In 2009, Nintendo of America Inc. (“Nintendo”)
will launch the Nintendo DSi handheld video game system (“Nintendo DSi”) in the
Western Hemisphere.

 

Nintendo will not be issuing a new Publishing License Agreement for Nintendo
DSi.  Instead, we hereby confirm, and ask that your company acknowledge that,
for purposes of the License Agreement, the term “Nintendo DS” shall be deemed to
include Nintendo DSi, and the License Agreement shall fully apply to the
Nintendo DSi.

 

Publisher agrees that (in addition to the restrictions and prohibitions on
Publisher set forth in Section 3 of the License Agreement) it shall not offer
any Game, or other content (including Nintendo DSiWare) for Nintendo DSi via
download or other electronic means without Nintendo’s prior written consent,
which consent Nintendo may withhold in its sole discretion.  The parties shall
enter into a separate agreement or addendum to the License Agreement
memorializing any agreement pertaining to any such content.

 

Upon our receipt of a copy of this letter, counter-signed by an employee with
authority to bind Publisher, we will be pleased to welcome you as an approved
Publisher for Nintendo DSi.

 

--------------------------------------------------------------------------------


 

February 25, 2009

 

Information on order processing, pricing and manufacturing will be available
through the Licensing Department once you have become an approved Publisher for
Nintendo DSi.

 

Sincerely,

 

NINTENDO OF AMERICA INC.

 

 

 

 

 

Steve Singer

 

Vice President, Licensing

 

ACKNOWLEDGED & AGREED:

 

 

 

“PUBLISHER” (as defined above)

 

By

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

 

 

cc:           David Peterson

 

--------------------------------------------------------------------------------
